Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/07/2020.
Claims 2, 10-11, 13-17, 19, 27-28, 30-32, 44, and 53-57 cancelled.
Claims 1, 3-9, 12, 18, 20-26, 29, 33-43, and 45-52 are pending.

Response to Argument
Applicant’s arguments, see page 10, filled 10/07/2020, with respect to claims 1, 3, 5, 18, 20, 22, 33-35, 37, 43, 45, and 47 are rejected under 35 U.S.C. § 102(a)(1), and claims 4, 6, 21, 23, 36, 38, 46, and 48 are rejected under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103  has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ma et al. (US 2015/0312904), UEDA (US 2018/0049098), and Pelletier et al. (US 2014/0056243).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-8, 18, 20-25, 33-40, 43, and 45-50 are rejected under 35 U.S.C. 103 unpatentable over Ma et al. (US 2015/0312904) in view of UEDA (US 2018/0049098).

Regarding claim 1, Ma discloses a network unit for a wireless communication system [Fig. 1, ¶ 59; a central unit 10 in a master-slave base station cluster] comprising:
 a processor [Fig. 1, ¶¶ 59, 93; implementation structure to perform function of];
provide Radio Resource Control (RRC) or Packet Data Convergence Protocol (PDCP) protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89;  provide a radio resource control layer (RRC) as an upper layer of the PDCP protocol functionality],
provide “RLC remote interface” between said RRC or PDCP protocol functionality of said network unit and at least one of Radio Link Control (RLC) and Medium Access Control (MAC) protocol functionality of a remote network unit [Fig. 3, 4, 5, ¶¶ 68, 71, 74, 89; providing RLC remote interface between an PDCP layer function module or the RRC function module of the central unit 10 and at least one of MAC layer function module and the RLC layer function module of remote unit 20/remote network unit].
	Although, Ma discloses all aspects of claim invention set forth above including  provide “RLC remote interface” between said RRC or PDCP protocol functionality of said network unit and at least one of Radio Link Control (RLC) and Medium Access Control (MAC) protocol functionality of a remote network unit, Ma does not explicitly discloses a processor provide an X2 interface between said RRC or PDCP protocol functionality of said network unit and at least one of Radio Link Control (RLC) and Medium Access Control (MAC) protocol functionality of a remote network unit, wherein said X2 interface includes at least one of an X2 Application Protocol (X2AP) interface and an X2 User (X2U) interface.
However, UEDA discloses a processor [Fig. 18, ¶¶ 115-121; processor 1804] provide an X2 interface between said RRC or PDCP protocol functionality of said network unit and at least one of Radio Link Control (RLC) and Medium Access Control (MAC) protocol functionality of a remote network unit [Fig. 2, ¶¶ 5, 45, 47; X2-U interface is used, for example, to forward user data packets from a source (H)eNB to a target (H)eNB during a handover, and transfer user data packets (i.e., Packet Data Convergence Protocol (PDCP) PDUs) between a Master eNB (MeNB) and a Secondary eNB (SeNB) in Dual connectivity], wherein said X2 interface includes at least one of an X2 Application Protocol (X2AP) interface and an X2 User (X2U) interface [Fig. 2, ¶¶ 7, 49, 81, 118; wherein the X2 interface is included with X2-AP, X2-U protocol].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a processor provide an X2 interface between said RRC or PDCP protocol functionality of said network unit and at least one of Radio Link Control (RLC) and Medium Access Control (MAC) protocol functionality of a remote network unit, wherein said X2 interface includes at least one of an X2 Application Protocol (X2AP) interface and an X2 User (X2U) interface” as taught by UEDA in the system of Ma, so that it would to enable a base station or an inter-base-station gateway to select whether a relay operation by the inter-base-station gateway [see UEDA; ¶ 20].

Regarding claim 3, the combined system of Ma and UEDA discloses the network unit of claim 1. 
Ma further discloses wherein said network unit is configured to provide said RRC and said PDCP protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89; wherein the wherein the central unit 10/network unit provide a radio resource control layer (RRC) and the PDCP protocol functionalities], and wherein remote network unit provides said RLC and said MAC protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89;  wherein the remote unit 20/remote network unit provides MAC layer function module and the RLC layer function module].  

Regarding claim 4, the combined system of Ma and UEDA discloses the network unit of claim 1. 
Ma further discloses wherein said network unit is configured to provide said RRC protocol functionality [Fig. 6, ¶¶ 100-101; wherein the wherein the central unit 10/network unit provide a radio resource control layer (RRC) functionality], and wherein said remote network unit includes PDCP, said RLC and said MAC protocol functionality [Fig. 6, ¶¶ 100-101;  wherein the remote unit 20/remote network unit provides PDCP layer function module, RLC layer function module,  MAC layer function module functionality].

Regarding claim 5, the combined system of Ma and UEDA discloses the network unit of claim 1. 
Ma further discloses wherein an X2 unit is configured to provide said X2 interface for transfer of control signaling, user data and measurement feedback information [Fig. 5, ¶¶ 74, 78; wherein a second interface function module of each remote unit 20 is connected to the first interface function module of the central unit 10 through a remote RLC layer interface for transfer Control signaling].

Regarding claim 6, the combined system of Ma and UEDA discloses the network unit of claim 5.
Ma further discloses wherein said X2 unit is configured to provide said X2 interface for transfer of at least one of RRC control signaling, Non-Access Stratum (NAS), control signaling, and base station Control Management signaling between said network unit and said remote network unit [Fig. 5, ¶¶ 74, 78; wherein a second interface function module of each remote unit 20 is connected to the first interface function module of the central unit 10 through a remote RLC layer interface for transfer Control signaling].

Regarding claim 7, the combined system of Ma and UEDA discloses the network unit of claim 6.
UEDA further discloses wherein said X2 unit is configured to send or receive an X2AP message having an information element (IE) denoted Transparent Packet Data Unit (PDU)  including at least one of an RRC PDU, a NAS PDU and a Control Management PDU for transparently at least one of sending and receiving said at least one of the RRC PDU, the NAS PDU and the Control Management PDU to or from said remote network unit via said X2 interface [¶¶ 7, 102 wherein the X2AP Message Transfer message having the "DL GTP Tunnel Endpoint" IE indicates the Endpoint configuration (i.e., TNL address and TEID) of the X2 GW 3 regarding the X2 transport bearer for DL data (i.e., DL PDUs) forwarding, wherein the transferring X2AP Message IE in a transparent manner, ¶ 108]. 

Regarding claim 8, the combined system of Ma and UEDA discloses the network unit of claim 7.
UEDA further discloses wherein said X2 unit is configured to send or receive said X2AP message having IE denoted Transparent PDU Type indicating type of content of the IE denoted Transparent PDU [¶¶ 50, 70, 101-103; wherein the X2AP Message Transfer message modify Message Type of X2AP Message" IE indicates the type of the X2AP message carried by the X2AP Message Transfer message, and the Transfer X2AP Message IE in a transparent manner, ¶ 108].

Regarding claim 18, Ma discloses a network unit for a wireless communication system [Fig. 1, ¶ 59; a remote unit 20 in a master-slave base station cluster] comprising: 
a processor [Fig. 1, ¶¶ 59, 93; implementation structure to perform function of]; and memory having instructions executable by the processor to: 
provide Radio Link Control (RLC) or Medium Access Control (MAC) protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89;  provide a radio resource control layer (RRC) as an upper layer of the PDCP protocol functionality], and 
provide a “RLC remote interface” between said RLC or MAC protocol functionality of said network unit and at least one of Radio Resource Control (RRC) and Packet Data Convergence Protocol (PDCP) protocol functionality of a remote network unit [Fig. 2, ¶¶ 29; RLC remote interface between the Radio Link Control (RLC) and Medium Access Control (MAC) protocol functionality of the remote unit 20/said network unit and the RRC or PDCP protocol functionality of a central unit 10/remote network unit], wherein said X2 interface includes at least one of an X2 Application Protocol (X2AP) interface and an X2 User (X2U) interface [Fig. 2, ¶¶ 29, 37; wherein the X2 interface is included with X2-AP', X2-U'].
Although, Ma discloses all aspects of claim invention set forth above including  provide a “RLC remote interface” between said RLC or MAC protocol functionality of said network unit and at least one of Radio Resource Control (RRC) and Packet Data Convergence Protocol (PDCP) protocol functionality of a remote network unit, Ma does not explicitly discloses a processor provide an X2 interface between said RLC or MAC protocol functionality of said network unit and at least one of Radio Resource Control (RRC) and Packet Data Convergence Protocol (PDCP) protocol functionality of a remote network unit, wherein said X2 interface includes at least one of an X2 Application Protocol (X2AP) interface and an X2 User (X2U) interface.
However, UEDA discloses a processor [Fig. 18, ¶¶ 115-121; processor 1804] provide an X2 interface between said RRC or PDCP protocol functionality of said network unit and at least one of Radio Link Control (RLC) and Medium Access Control (MAC) protocol functionality of a remote network unit [Fig. 2, ¶¶ 5, 45, 47; X2-U interface is used, for example, to forward user data packets from a source (H)eNB to a target (H)eNB during a handover, and transfer user data packets (i.e., Packet Data Convergence Protocol (PDCP) PDUs) between a Master eNB (MeNB) and a Secondary eNB (SeNB) in Dual connectivity], wherein said X2 interface includes at least one of an X2 Application Protocol (X2AP) interface and an X2 User (X2U) interface [Fig. 2, ¶¶ 7, 49, 81, 118; wherein the X2 interface is included with X2-AP, X2-U protocol].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a processor provide an X2 interface between said RLC or MAC protocol functionality of said network unit and at least one of Radio Resource Control (RRC) and Packet Data Convergence Protocol (PDCP) protocol functionality of a remote network unit, wherein said X2 interface includes at least one of an X2 Application Protocol (X2AP) interface and an X2 User (X2U) interface” as taught by UEDA in the system of Ma, so that it would to enable a base station or an inter-base-station gateway to select whether a relay operation by the inter-base-station gateway [see UEDA; ¶ 20].

Regarding claim 20, the combined system of Ma and UEDA discloses the network unit of claim 18.
Ma further discloses wherein said network unit is configured to provide said RLC and said MAC protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89; wherein the wherein the central unit 10/network unit provide a radio resource control layer (RRC) and the PDCP protocol functionalities], and wherein said remote network unit provides said RRC and said PDCP protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89;  wherein the remote unit 20/remote network unit provides MAC layer function module and the RLC layer function module].

Regarding claim 21, the combined system of Ma and UEDA discloses the network unit of claim 18. 
Ma further discloses wherein said remote network unit provides said RRC protocol functionality [Fig. 6, ¶¶ 100-101; wherein the wherein the central unit 10/network unit provide a radio resource control layer (RRC) functionality], wherein said network unit is configured to provide PDCP, said RLC, and said MAC protocol functionality [Fig. 6, ¶¶ 100-101;  wherein the remote unit 20/remote network unit provides PDCP layer function module, RLC layer function module,  MAC layer function module functionality].

Regarding claim 22, the combined system of Ma and UEDA discloses the network unit of claim 18.
Ma further discloses wherein an X2 unit is configured to provide said X2 interface for transfer of control signaling, user data, or measurement feedback information [Fig. 5, ¶¶ 74, 78; wherein a second interface function module of each remote unit 20 is connected to the first interface function module of the central unit 10 through a remote RLC layer interface for transfer Control signaling].

Regarding claim 23, the combined system of Ma and UEDA discloses the network unit of claim 22.
Ma further discloses wherein said X2 unit is configured to provide said X2 interface for transfer of at least one of RRC control signaling, Non-Access Stratum (NAS), control signaling, and base station Control Management signaling between said network unit and said remote network unit [Fig. 5, ¶¶ 74, 78; wherein a second interface function module of each remote unit 20 is connected to the first interface function module of the central unit 10 through a remote RLC layer interface for transfer Control signaling].

Regarding claim 24, the combined system of Ma and UEDA discloses the network unit of claim 23.
UEDA further discloses wherein said X2 unit is configured to send or receive an X2AP message having an information element (IE) denoted Transparent Packet Data Unit (PDU)  including at least one of an RRC PDU, a NAS PDU and a Control Management PDU for transparently at least one of sending and receiving said at least one of the RRC PDU, the NAS PDU and the Control Management PDU to or from said remote network unit via said X2 interface [¶¶ 7, 102 wherein the X2AP Message Transfer message having the "DL GTP Tunnel Endpoint" IE indicates the Endpoint configuration (i.e., TNL address and TEID) of the X2 GW 3 regarding the X2 transport bearer for DL data (i.e., DL PDUs) forwarding, wherein the transferring X2AP Message IE in a transparent manner, ¶ 108]. 

Regarding claim 25, the combined system of Ma and UEDA discloses the network unit of claim 24.
UEDA further discloses wherein said X2 unit is configured to send or receive said X2AP message having IE denoted Transparent PDU Type indicating type of content of the IE denoted Transparent PDU [¶¶ 50, 70, 101-103; wherein the X2AP Message Transfer message modify Message Type of X2AP Message" IE indicates the type of the X2AP message carried by the X2AP Message Transfer message, and the Transfer X2AP Message IE in a transparent manner, ¶ 108].

Regarding claim 33, Ookubo discloses a method of operating a network unit [Fig. 1, 2, ¶¶ 24-57; a method of radio base station 100], said method comprising: 
executing Radio Resource Control (RRC) or Packet Data Convergence Protocol (PDCP) protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89; executing a radio resource control layer (RRC) as an upper layer of the PDCP protocol functionality]; and 
providing “RLC remote interface” between said RRC or PDCP protocol functionality of said network unit and a lower protocol layer or sub-layer of a remote network unit [Fig. 3, 4, 5, ¶¶ 68, 71, 74, 89; providing RLC remote interface between an PDCP layer function module or the RRC function module of the central unit 10 and MAC layer function module and the RLC layer function module of remote unit 20/remote network unit] not having said RRC or PDCP functionality [Fig. 3, 4, 5, ¶¶ 68, 71, 74, 89; wherein the remote unit 20/remote network unit not having RRC or PDCP functionality].
Although, Ma discloses all aspects of claim invention set forth above including  provide “RLC remote interface” between said RRC or PDCP protocol functionality of said network unit and a lower protocol layer or sub-layer of a remote network unit not having said RRC or PDCP functionality, Ma does not explicitly discloses providing an X2 interface between said RRC or PDCP protocol functionality of said network unit and a lower protocol layer or sub-layer of a remote network unit.
However, UEDA discloses providing an X2 interface between said RRC or PDCP protocol functionality of said network unit and a lower protocol layer or sub-layer of a remote network unit [Fig. 2, ¶¶ 5, 45, 47; X2-U interface is used, for example, to forward user data packets from a source (H)eNB to a target (H)eNB during a handover, and transfer user data packets (i.e., Packet Data Convergence Protocol (PDCP) PDUs) between a Master eNB (MeNB) and a Secondary eNB (SeNB) in Dual connectivity].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “a processor provide an X2 interface between said RRC or PDCP protocol functionality of said network unit and at least one of Radio Link Control (RLC) and Medium Access Control (MAC) protocol functionality of a remote network unit” as taught by Yamada in the system of Ma, so that it would to enable a base station or an inter-base-station gateway to select whether a relay operation by the inter-base-station gateway [see UEDA; ¶ 20].

Regarding claim 34, the combined system of Ma and UEDA discloses the method of claim 33.
Ookubo further discloses wherein said lower protocol layer or sub- layer includes Radio Link Control (RLC) or Medium Access Control (MAC) protocol functionality [Fig. 2, ¶ 36; wherein the lower protocol layer or sub- layer includes the medium access control layer (MAC) and the radio link control layer (RLC) functionalities].

Regarding claim 35, the combined system of Ma and UEDA discloses the method of claim 34.
Ma further discloses wherein said executing step comprises executing both said RRC and said PDCP protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89; wherein the wherein the central unit 10/network unit provide a radio resource control layer (RRC) and the PDCP protocol functionalities], and wherein said lower protocol layer or sub-layer of said remote network unit includes said RLC and said MAC protocol functionality [Fig. 3, 4, 5, ¶¶ 32, 57, 89;  wherein the remote unit 20/remote network unit provides MAC layer function module and the RLC layer function module].

Regarding claim 36, the combined system of Ma and UEDA discloses the method of claim 34.
Ma further discloses wherein said executing step comprises executing said RRC protocol functionality [Fig. 6, ¶¶ 100-101; wherein the wherein the central unit 10/network unit provide a radio resource control layer (RRC) functionality], wherein said remote network unit includes PDCP, said RLC and said MAC protocol functionality [Fig. 6, ¶¶ 100-101;  wherein the remote unit 20/remote network unit provides PDCP layer function module, RLC layer function module,  MAC layer function module functionality].

Regarding claim 37, the combined system of Ma and UEDA discloses the method of claim 33.
Ma further discloses further comprising sending or receiving, via said X2 interface, control signaling, user data, or measurement feedback information [Fig. 5, ¶¶ 74, 78; wherein a second interface function module of each remote unit 20 is connected to the first interface function module of the central unit 10 through a remote RLC layer interface for transfer Control signaling], and wherein said X2 interface includes at least one of an X2 Application Protocol (X2AP) interface and an X2 User (X2U) interface [Fig. 2, ¶¶ 7, 49, 81, 118; wherein the X2 interface is included with X2-AP, X2-U protocol].

Regarding claims 38-40, the claims recite the method of operating a network unit for performing the network unit of claims 6-8, respectively; therefore, claims 38-40 are rejected along the same rationale that rejected claims 6-8, respectively. 

Regarding claims 43, 45-50, the claims recite the method of operating a network unit for performing the network unit of claims 18, 20-25, respectively; therefore, claims 43, 45-50 are rejected along the same rationale that rejected claims 18, 20-25, respectively.

Claims 9, 12, 26, 29, 41-42, and 51-52 are rejected under 35 U.S.C. 103 unpatentable over Ma et al. (US 2015/0312904) in view of UEDA (US 2018/0049098), and further in view of Pelletier et al. (US 2014/0056243).

Regarding claim 9, the combined system of Ma and UEDA discloses the network unit of claim 1, but does not explicitly disclose wherein said network unit is configured to send or receive control signaling to or from the lower protocol layer and the sub-layer of said remote network unit, said remote network unit being part of a radio unit in a radio access network, via said X2 interface to support connection establishment, for radio access with said radio unit, for a wireless communication device camping in a coverage area of said radio unit.
However, Pelletier discloses wherein said network unit is configured to send or receive control signaling to or from the lower protocol layer and the sub-layer of said remote network unit, said remote network unit being part of a radio unit in a radio access network, via said X2 interface to support connection establishment, for radio access with said radio unit, for a wireless communication device camping in a coverage area of said radio unit [Fig. 1D, ¶¶ 71-73; RAN 104 may include eNode-Bs 160a, 160b, 160c, communicate with one another over an X2 interface, wherein  each eNode-Bs 160a, 160b, 160c include one or more transceivers for communicating with the WTRUs 102a, 102b, 102c over the air interface 116].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein said network unit is configured to send or receive control signaling to or from the lower protocol layer and the sub-layer of said remote network unit, said remote network unit being part of a radio unit in a radio access network, via said X2 interface to support connection establishment, for radio access with said radio unit, for a wireless communication device camping in a coverage area of said radio unit” as taught by Pelletier in the combined system of Ma and UEDA, so that it would to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology [see Pelletier; ¶ 3].

Regarding claim 12, the combined system of Ma and UEDA discloses the network unit of claim 1, but does not explicitly disclose wherein said network unit and said remote network unit are parts of a distributed base station, and wherein said network unit is configured to send or receive control signaling to or from the 4Attorney Docket No. 3000-823Serial No. TBA said at least one of the lower protocol layer and the sub-layer of said remote network unit via said X2 interface as part of operating the distributed base station. 
However, Pelletier discloses wherein said network unit and said remote network unit are parts of a distributed base station [¶¶ 108, 134-135; distributed control plane architecture, some RRC related functionality may be implemented by the SCeNB and a control plan protocol stack comprising a distributed approach for SRB0, SRB1, and SRB2 of MeNB RRC], and wherein said network unit is configured to send or receive control signaling to or from the 4Attorney Docket No. 3000-823Serial No. TBA said at least one of the lower protocol layer and the sub-layer of said remote network unit via said X2 interface as part of operating the distributed base station [¶¶ 130, 140-141; using PDCP layer in the network is implemented using one or more radio bearers associated with the MeNB may be offloaded to a SCeNB; if a distributed control plane is utilized (e.g., there may be some RRC functionality at both the MeNB and the SCeNB), then SRB3 or some other SRB may be used to exchange mobility related control information].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein said network unit and said remote network unit are parts of a distributed base station, and wherein said network unit is configured to send or receive control signaling to or from the 4Attorney Docket No. 3000-823Serial No. TBA said at least one of the lower protocol layer and the sub-layer of said remote network unit via said X2 interface as part of operating the distributed base station” as taught by Pelletier in the combined system of Ma and UEDA, so that it would to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards using OFDMA on the downlink (DL), SC-FDMA on the [see Pelletier; ¶ 3].

Regarding claims 26 and 29, the claims recite a network unit for a wireless communication system to perform the network unit of claims 9 and 12, respectively; therefore, claims 26 and 29 are rejected along the same rationale that rejected claims 9 and 12, respectively. 

Regarding claim 41, the combined system of Ma and UEDA discloses the method of claim 33, but does not explicitly discloses wherein said remote unit is part of a radio unit in a radio access network, and wherein said method comprises the step of sending or receiving control signaling to or from the lower protocol layer or sub-layer of said remote network unit via said X2 interface to support connection establishment, for radio access with said radio unit, for a wireless communication device camping in a coverage area of said radio unit.
However, Pelletier discloses wherein said remote unit is part of a radio unit in a radio access network, and wherein said method comprises the step of sending or receiving control signaling to or from the lower protocol layer or sub-layer of said remote network unit via said X2 interface to support connection establishment, for radio access with said radio unit, for a wireless communication device camping in a coverage area of said radio unit [Fig. 1D, ¶¶ 71-73; RAN 104 may include eNode-Bs 160a, 160b, 160c, communicate with one another over an X2 interface, wherein  each eNode-Bs 160a, 160b, 160c include one or more transceivers for communicating with the WTRUs 102a, 102b, 102c over the air interface 116].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein said remote unit is part of a radio unit in a radio access network, and wherein said method comprises the step of sending or receiving control signaling to or from the lower protocol layer or sub-layer of said remote network unit via said X2 interface to support connection establishment, for radio access with said radio unit, for a wireless communication device camping in a coverage area of said radio unit” as taught by Pelletier in the combined system of Ma and UEDA, so that it would to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology [see Pelletier; ¶ 3].

Regarding claim 42, the combined system of Ma and UEDA discloses the method of claim 33, but does not explicitly discloses wherein said network unit and said remote network unit are parts of a distributed base station, and wherein said method comprises the step of sending or receiving control signaling to or from the lower protocol layer or sub-layer of said remote network unit via said X2 interface as part of operating the distributed base station.
However, Pelletier discloses wherein said network unit and said remote network unit are parts of a distributed base station [¶¶ 108, 134-135; distributed control plane architecture, some RRC related functionality may be implemented by the SCeNB and a control plan protocol stack comprising a distributed approach for SRB0, SRB1, and SRB2 of MeNB RRC], and wherein said network unit is configured to send or receive control signaling to or from the 4Attorney Docket No. 3000-823Serial No. TBA said at least one of the lower protocol layer and the sub-layer of said remote network unit via said X2 interface as part of operating the distributed base station [¶¶ 130, 140-141; using PDCP layer in the network is implemented using one or more radio bearers associated with the MeNB may be offloaded to a SCeNB; if a distributed control plane is utilized (e.g., there may be some RRC functionality at both the MeNB and the SCeNB), then SRB3 or some other SRB may be used to exchange mobility related control information].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein said network unit and said remote network unit are parts of a distributed base station, and wherein said method comprises the step of sending or receiving control signaling to or from the lower protocol layer or sub-layer of said remote network unit via said X2 interface as part of operating the distributed base station” as taught by Pelletier in the combined system of Ma and UEDA, so that it would to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards using OFDMA on the downlink (DL), SC-FDMA on the uplink (UL), and multiple-input multiple-output (MIMO) antenna technology [see Pelletier; ¶ 3].

Regarding claims 51 and 52, the claims recite the method of operating the network unit to perform the network unit of claims 9 and 12, respectively; therefore, claims 51 and 52 are rejected along the same rationale that rejected claims 9 and 12, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/             Primary Examiner, Art Unit 2469